Case 1:19-cv-24441-CMA Document 41 Entered on FLSD Docket 03/31/2020 Page 1 of 1


                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                         CASE NO. 19-24441-CIV-ALTONAGA/Goodman

  C.W., a minor, by and through
  her father, natural guardian and
  next friend, F.W.,

         Plaintiff,
  vs.

  NCL (BAHAMAS) LTD.,

        Defendant.
  ___________________________/

                          ADMINISTRATIVE ORDER CLOSING CASE

         THIS CAUSE came before the Court on the Joint Motion for Trial Continuance and

  Enlargement of Remaining Pre-Trial Deadlines, filed on March 31, 2020 [ECF No. 40]. The

  parties seek a postponement of all pre-trial deadlines and the trial date stay because of Coronavirus-

  related travel and meeting restrictions. (See generally id.). Given the inability to proceed with

  the orderly progress of the case due to the uncertainty regarding the duration of the restrictions,

  and to conserve the parties’ and judicial resources, it is

         ORDERED AND ADJUDGED that the Clerk of the Court is DIRECTED to mark this

  case CLOSED for statistical purposes only.          All motions are denied as moot. The Court

  nonetheless retains jurisdiction, and the case shall be restored to the active docket upon court order

  following motion of the parties (with an accompanying proposed scheduling report) advising they

  are prepared to proceed with firm — as opposed to what appear to be aspirational — dates for

  resolution of the case. This Order shall not prejudice the rights of the parties to this litigation.

         DONE AND ORDERED in Miami, Florida, this 30th day of March, 2020.


                                                               _________________________________
                                                               CECILIA M. ALTONAGA
                                                               UNITED STATES DISTRICT JUDGE
  cc: counsel of record
